UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2009  October 31, 2010 Item 1: Reports to Shareholders Vanguard Windsor  Fund Annual Report October 31, 2010 > Vanguard Windsor Fund returned about 16% for the 12 months ended October 31, 2010, slightly ahead of its benchmark and the average return of peer funds. > Stock selections in consumer discretionary, industrials, and health care contributed most to the funds result. > For the decade ended October 31, 2010, the fund outperformed its comparative standards. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Funds After-Tax Returns. 29 About Your Funds Expenses. 30 Glossary. 32 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended October 31, 2010 Total Returns Vanguard Windsor Fund Investor Shares 16.31% Admiral Shares 16.44 Russell 1000 Value Index 15.71 Multi-Cap Value Funds Average 15.97 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance October 31, 2009, Through October 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Windsor Fund Investor Shares $10.97 $12.56 $0.186 $0.000 Admiral Shares 37.01 42.37 0.673 0.000 1 Chairmans Letter Dear Shareholder, Vanguard Windsor Fund returned about 16% for the fiscal year ended October 31, 2010, modestly outperforming its benchmark index, the Russell 1000 Value Index, and the average return for multi-capitalization value funds. The Windsor Funds result reflects the U.S. stock markets bumpy ride during the period. The fund posted strong double-digit gains in the first six months as the stock market continued its path to recovery, but then dipped into negative territory in the second half as a skittish global stock market slid in late spring and continued into the summer. A powerful rally late in the fiscal year and earlier gains lifted the funds results for the 12 months. For the fiscal year, the Windsor Funds consumer discretionary, industrial, and health care holdings contributed most to its result. Financials, the funds largest holding by sector, posted the weakest return. If you own shares of the Windsor Fund in a taxable account, you may wish to review the funds after-tax returns presented later in this report. Also, please note that on October 6 Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively managed funds to $50,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. 2 Stock market performance was better than it felt Global stock prices rallied at the start of the period, but struggled through the spring and summer, weighed down by Europes sovereign debt crisis and the slow pace of economic recovery in the United States. In the fiscal years final months, the mood turned. Stock prices climbed on continued strength in corporate earnings. In the United States, stocks also seemed to get a boost from the Federal Reserve Boards hints that it would try to stimulate the economy with a second round of U.S. Treasury bond purchases. (In early November, the Fed announced that it would buy as much as $600 billion in Treasuries.) For the 12 months, the broad U.S. stock market returned about 19%, a performance that was better than it felt in a year of ups and downs. Small-capitalization stocks did even better. International stocks returned about 13% on the strength of a powerful rally in emerging markets and solid single-digit gains in developed markets in Europe and the Pacific region. Despite shrinking yields, bonds attracted investor dollars Although fixed income yields have fallen to generational lows, investors continued to bid up bond prices. The broad U.S. bond market produced a 12-month return of about 8% as the yield of the 10-year U.S. Treasury note fell from 3.39% at the start of the period to 2.61% at the close. Market Barometer Average Annual Total Returns Periods Ended October 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.67% -6.14% 1.99% Russell 2000 Index (Small-caps) 26.58 -3.91 3.07 Dow Jones U.S. Total Stock Market Index 19.04 -5.55 2.52 MSCI All Country World Index ex USA (International) 13.08 -7.62 6.21 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.01% 7.23% 6.45% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 7.78 5.79 5.20 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.89 2.41 CPI Consumer Price Index 1.17% 1.54% 1.89% 3 Tax-exempt municipal bonds also rallied. Bond prices and yields move in opposite directions, of course, so abundant returns built on rising prices could mean leaner pickings in the years ahead. The yields of money market securities hovered near 0%, consistent with the Federal Reserve Boards target for short-term rates. Consumer discretionary and industrials boost performance The Windsor Funds two advisors Wellington Management Company and Alliance Bernsteinfocus on out-of-favor stocks with strong fundamentals and potential for long-term growth. This investment strategy gives the fund leeway to hold proportions of sectors and stocks that differ from those of its benchmark index. For the fiscal year ended October 31, the fund reported positive returns in all ten stock sectors; eight sectors posted double-digit gains. The consumer discretionary, industrial, and health care sectors, made the most significant contributions to performance. As the global economy slowly gathered momentum, the funds industrial stocks recorded the best results for the period with a return of roughly 40%. A combination of financial discipline and some recovery in travel helped Delta Air Lines, a standout performer with a return of about 94% for the fiscal year. Farm and construction Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Windsor Fund 0.33% 0.20% 1.30% The fund expense ratios shown are from the prospectus dated February 25, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the funds expense ratios were 0.33% for Investor Shares and 0.22% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Multi-Cap Value Funds. 4 equipment manufacturer Deere (+72%) also benefited from increased demand from the United States and abroad. A modest rebound in consumer confidence lifted a broad cross-section of companies in the consumer discretionary sector, including top-ten holdings Virgin Media and Comcast. Both cable companies earned double-digit gains for the fiscal period thanks in part to growth in their high-speed internet subscriptions. In health care, managed care companies performed well for the fiscal year. Holdings including CIGNA and UnitedHealth benefited from membership gains and strong revenue growth. Financials, the funds largest sector weighting, was the biggest restraint on the funds performance. Some of the funds investment and commercial banks produced dismal returns as the companies continued to grapple with the regulatory and financial aftershocks of the markets recent downturn. Among the poor performers included TD Ameritrade (11%) and Wells Fargo (5%). Relative to its benchmark, the fund benefited from the advisors choices in industrials and energy. In industrials, both the fund and the benchmark held a similar weighting for the period, yet the fund outperformed the benchmark by more than 10 percentage points because of Total Returns Ten Years Ended October 31, 2010 Average Annual Return Windsor Fund Investor Shares 3.28% Russell 1000 Value Index 2.64 Multi-Cap Value Funds Average 2.44 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 superior stock selection. Compared with its index, the fund also benefited from its caution about several big energy companies, including Exxon Mobil, which declined for the year. Advisors strategy and talent keep long-term record strong For the decade ended October 31, 2010, the Windsor Fund posted an average annual return of 3.28% for Investor Shares, ahead of the annualized returns of its benchmark index (+2.64%) and its peer group (+2.44%) for the period. Despite two severe market downturnsthe collapse of the tech bubble earlier in the decade and the recent financial crisisthe fund has managed to outpace its comparative standards. The funds market-beating performance over the past ten years is a testament to the funds two advisors and their efforts to identify companies that are undergoing short-term challenges yet have superior prospects for long-term growth. In addition to its expert advisors, the funds superior performance over the period is made possible by the funds low costs. A diversified portfolio is key in up and down markets Although the funds 2010 fiscal year ended on a high note, its impossible to predict the markets direction down the road. Seasoned investors understand that coping with the stock markets ups and downs is an integral part of investing. An inescapable, if unpleasant, reality of investing is that to reap the potential for higher rewards, you must learn to live with greater risks. Our experience suggests that an effective way to cope with market uncertainty is for investors to focus on the long term and build a diversified, well-balanced portfolio. A portfolio with a mix of stock, bond, and short-term investments can help protect your assets from the markets worst outcomes while giving you the opportunity to participate in the best. Investing within and among asset classes can further enhance your diversification. Vanguard Windsor Fund, with its low costs and talented advisory team, can play an important supporting role in such a balanced portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 9, 2010 6 Advisors Report For the fiscal year ended October 31, 2010, the Investor Shares of Vanguard Windsor Fund returned 16.31%, while the lower-cost Admiral Shares returned 16.44%. Your fund is managed by two independent advisors, a strategy that enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how the portfolio positioning reflects this assessment. These reports were prepared on November 16, 2010. Vanguard Windsor Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 68 8,653 An opportunistic, contrarian investment approach that Company, LLP seeks to identify significantly undervalued securities using bottom-up fundamental analysis. As part of its long-term strategy, the advisor seeks to take advantage of short- and intermediate-term market-price dislocations that result from the markets shorter-term focus. AllianceBernstein L.P. 30 3,818 A value focus that couples rigorous fundamental company research with quantitative risk controls to capture value opportunities. Cash Investments 2 208 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 7 Wellington Management Company, llp Portfolio Manager: James N. Mordy, Senior Vice President and Equity Portfolio Manager Over the past year, our portfolio has held up reasonably well during a period of high market volatility. After a strong run earlier in the period, the S&P 500 peaked in April and then fell about 18% over the next ten weeks as economic momentum stalled and fears of a double dip increased. A vigorous rally then ensued on more encouraging economic data, anticipation of another round of quantitative easing, and the prospects for a change in control of Congress. We have largely maintained an overweighting to some of the more cyclical sectors of the market, which, with the exception of energy and financials, have led the market advance. At the end of the fiscal year, 77% of our portfolio was invested in these sectors (energy, materials, consumer discretionary, information technology, financials, and industrials), which together account for about 71% of the capitalization of the S&P 500 Index and 64% of the Russell 1000 Value Index. Our best-performing sector for the year was industrials, which was our worst sector last year. Delta Air Lines stock soared as corporate travel demand recovered and the major carriers showed discipline in controlling capacity. Absent a terrorist attack or a sudden spike in oil prices, we believe Delta is now in a period of strong profit recovery. We also notched strong gains in other industrials, such as Deere, Boeing, and Dover. Despite a challenging environment in terms of high unemployment and an increase in the savings rate, consumers modestly increased spending and consumer discretionary has been the strongest sector of the market over the past 12 months. We were well-positioned as this is our largest overweighting. Highlights included Buck Holdings, which represents the stake we took in Dollar General when that retailer was privatized. Our cable and media holdings also benefited from strong fundamentals and a rebound in advertising spending. Energy, health care, and materials also provided positive relative performance versus the S&P 500. We underperformed in the technology sector, partly because we dont own Apple (which is more than 2% of the indexs capitalization), and partly because some of the larger-capitalization names we do ownsuch as Cisco and Hewlett-Packardlagged. Another challenging sector was consumer staples, where we made a mistake with leading dairy processor Dean Foods. We underestimated the squeeze on margins from unusually promotional milk pricing by large grocers. In financials, our stocks did only slightly better than the group average. Financials was the worst-performing sector of the S&P 500 and our overweighting of it created a bit of a headwind. 8 During the year, we were net buyers (in order of significance) in the consumer staples, financial, IT, and utility sectors. We were net sellers in the energy, industrial, consumer discretionary, materials, and health care sectors. Among our largest purchases were Anadarko Petroleum (which was attractive even allowing for significant liability as BPs 25% partner in the Macondo well); Qualcomm (where sentiment and valuation had sunk after a couple of disappointing quarters, which we viewed as temporary given the companys strong position in the smart phone market); and additions to our sizable Wells Fargo holding (which we dont think is getting enough credit for its robust earnings power and lower exposure to mortgage losses compared with some of its peers among the major U.S. banks). Our sector positioning has changed only marginally over the past six months. We reduced industrials to slightly underweight from overweight, and increased our overweighting in materials. Our largest overweighted positions versus the S&P 500 Index remain in financials, consumer discretionary, and materials. Our largest underweighted positions remain in consumer staples, IT, and telecommunication services. We continue to see a subdued recovery. Key developments supporting the recovery include decent retail sales, stronger October auto sales, a pickup in the PMI index, a soft landing in China (versus earlier fears of a sharper slowdown), an acceleration in money supply growth, better equity markets, and a second installment of quantitative easing by the Federal Reserve, which have helped sustain low interest rates and reduced the odds of a double-dip recession. Employment growth is a critical factor that has yet to kick in, though we did see some better numbers in the October report. Further improvement in the employment situation depends on business confidence, which might improve as a result of the midterm election. We are conscious of near-term headwinds as the GDPs benefit from inventory restocking has largely played out, fiscal restraint seems to be the new mantra in Washington, and any failure to extend the Bush tax cuts before year end will result in higher payroll deductions in early 2011. Corporations have been able to refinance at low rates and generate record amounts of free cash flow thanks to a historic retrenchment in capital spending. While capital spending is now increasing, we also anticipate a significant amount of merger and acquisition activity in the coming year as corporate managers consider more productive uses for their ample cash balances. We will remain true to our time-tested value investing principles. Based on consensus analyst expectations, our stocks continue to sell at a discount to the P/E of both the S&P 500 and the Russell 1000 Value Indexes, and have slightly better earnings growth prospects over the next 9 five years. It is classic Windsor math to own companies at discounted valuations that have the potential of producing superior returns over the long run. AllianceBernstein L.P. Portfolio Managers: Joseph G. Paul, Chief Investment Officer of North American Value Equities and Co-Chief Investment Officer of U.S. Large-Cap Value Equities Gregory L. Powell, Portfolio Manager Deep uncertainty among investors has driven the stampede into safe assets over the past year. But while fears of another economic and market slump are understandable, we think investors are underestimating the cost of playing it safeand the far greater potential for higher returns in equities. Stocks are not only extraordinarily attractive versus bonds; they are also historically cheap, even based on cyclically depressed near-term earnings outlooks. There is also a big opportunity to add value through stock-picking. With macro worries dominating, investors are ignoring important differences in fundamentals and valuations among companies. The spike in risk aversion this spring and late summer was particularly hard on the portfolios performance. But this environment has also led many company stocks to be undervalued and we believe our research-driven value strategy is well-equipped to exploit the opportunities created. Indeed, the valuation spread between the cheapest and most expensive stocks remains well above the historical average, implying significant outperformance potential. Our portfolio is strongly positioned to take advantage of the compelling value opportunity we see in free cash flows. Investors are reluctant to assign much value to excess cash, reflecting doubts that it can be deployed productively. But our research shows that the corporate cash giveback potential is as great as it has ever been and should drive strong stock gains as managements unlock this value via buybacks, dividends, and acquisitions. We expect holdings as diverse as Garmin, Sara Lee, Gap, and AstraZeneca to generate long-term free cash flows ranging from 50% to 90% of their current stock prices, yet they are trading well below the value benchmark, based on our long-term earnings forecasts. Additions to our holdings include two leading North American nitrogen-fertilizer producers, Agrium and CF Industries. Our research indicates that the market is underestimating these two companies long-term earnings potential resulting from the recent surge in grain priceswhich has boosted farmer income and should drive much higher demand for fertilizer 10 and from the continued price weakness in U.S. natural gas, a major cost input for making nitrogen fertilizer. These savings give the two companies a huge advantage over global competitors, particularly in China and the Ukraine, which depend on more expensive natural gas and coal. We also recently initiated positions in Marathon Oil and Hess. The stocks have lagged because investors are, in our view, excessively extrapolating weak recent results, which were weighed down by investments that we expect to now begin paying off. History shows that fundamentals and low valuations drive value stocks over time. As the markets fixation on macro concerns abates, we are confident that the portfolio can realize its latent potential. 11 Windsor Fund Fund Profile As of October 31, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWNDX VWNEX Expense Ratio 1 0.33% 0.20% 30-Day SEC Yield 0.97% 1.06% Portfolio Characteristics Russell DJ 1000 U.S. Total Value Market Fund Index Index Number of Stocks 166 668 3,920 Median Market Cap $21.4B $31.2B $28.5B Price/Earnings Ratio 15.1x 14.7x 16.9x Price/Book Ratio 1.7x 1.5x 2.2x Return on Equity 16.5% 15.1% 19.2% Earnings Growth Rate 3.7% 0.7% 6.5% Dividend Yield 1.6% 2.3% 1.8% Foreign Holdings 10.5% 0.0% 0.0% Turnover Rate 50%   Short-Term Reserves 0.8%   Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Value Market Fund Index Index Consumer Discretionary 16.3% 7.8% 11.8% Consumer Staples 8.1 10.4 10.0 Energy 11.1 11.5 9.8 Financials 19.1 26.8 16.3 Health Care 12.8 13.3 11.0 Industrials 10.0 9.0 11.1 Information Technology 13.3 5.7 19.4 Materials 5.3 3.0 4.4 Telecommunication Services 1.7 5.2 2.8 Utilities 2.3 7.3 3.4 Volatility Measures Russell DJ 1000 U.S. Total Value Market Index Index R-Squared 0.96 0.97 Beta 1.05 1.08 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Wells Fargo & Co. Diversified Banks 3.2% Pfizer Inc. Pharmaceuticals 2.4 Comcast Corp. Class A Cable & Satellite 2.3 Delta Air Lines Inc. Airlines 2.1 ACE Ltd. Property & Casualty Insurance 2.1 JPMorgan Chase & Co. Diversified Financial Services 2.1 Arrow Electronics Inc. Technology Distributors 1.8 Virgin Media Inc. Cable & Satellite 1.7 Cisco Systems Inc. Communications Equipment 1.7 Buck Holdings LP Private General Placement Merchandise Stores 1.6 Top Ten 21.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 25, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the expense ratios were 0.33% for Investor Shares and 0.22% for Admiral Shares. 12 Windsor Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2000, Through October 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Windsor Fund Investor Shares 16.31% 0.55% 3.28% $13,810   Dow Jones U.S. Total Stock Market Index 19.04 2.52 1.02 11,073     Russell 1000 Value Index 15.71 0.62 2.64 12,983 Multi-Cap Value Funds Average 15.97 0.72 2.44 12,729 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $50,000 Year Years (11/12/2001) Investment Windsor Fund Admiral Shares 16.44% 0.66% 3.38% $67,368 Dow Jones U.S. Total Stock Market Index 19.04 2.52 3.95 70,752 Russell 1000 Value Index 15.71 0.62 3.95 70,785 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. See Financial Highlights for dividend and capital gains information. 13 Windsor Fund Fiscal-Year Total Returns (%): October 31, 2000, Through October 31, 2010 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 10/23/1958 7.84% -0.76% 3.10% Admiral Shares 11/12/2001 7.91 -0.65 2.95 1 1 Return since inception. 14 Windsor Fund Financia l Statements Statement of Net Assets As of October 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (98.6%) 1 Consumer Discretionar y (16.0%) Virgin Media Inc. 8,589,500 218,431 *,2 Buck Holdings LP Private Placement NA 206,299 Comcast Corp. Class A Special Shares 8,941,200 172,833 CBS Corp. Class B 9,426,100 159,584 Home Depot Inc. 4,282,800 132,253 Comcast Corp. Class A 5,693,700 117,176 * Toll Brothers Inc. 5,720,000 102,617 Staples Inc. 4,700,100 96,211 TJX Cos. Inc. 1,969,200 90,367 3 MDC Holdings Inc. 3,137,926 80,802 Time Warner Cable Inc. 1,128,400 65,301 News Corp. Class A 3,765,900 54,455 * Ford Motor Co. 3,499,300 49,445 Cablevision Systems Corp. Class A 1,500,000 40,110 Gap Inc. 2,076,100 39,467 Time Warner Inc. 1,157,100 37,617 VF Corp. 427,542 35,589 Ross Stores Inc. 579,100 34,161 * Kohls Corp. 610,000 31,232 ^ Garmin Ltd. 850,000 27,914 * Lear Corp. 314,000 27,758 * Royal Caribbean Cruises Ltd. 691,500 27,342 * TRW Automotive Holdings Corp. 549,700 25,116 * DIRECTV Class A 575,000 24,989 * NVR Inc. 32,904 20,644 Fortune Brands Inc. 377,500 20,404 Gannett Co. Inc. 1,632,909 19,350 DR Horton Inc. 1,810,295 18,899 Macys Inc. 629,700 14,886 Market Value Shares ($000) * Office Depot Inc. 3,038,600 13,643 Foot Locker Inc. 750,000 11,948 * Pulte Group Inc. 1,140,665 8,954 * Jones Group Inc. 376,300 5,441 2,031,238 Consumer Sta pl es (7.8%) CVS Caremark Corp. 3,819,100 115,031 Japan Tobacco Inc. 32,935 102,319 Archer-Daniels- Midland Co. 3,044,003 101,426 Bunge Ltd. 1,543,100 92,694 Molson Coors Brewing Co. Class B 1,770,300 83,611 Procter & Gamble Co. 1,248,000 79,335 Altria Group Inc. 2,845,800 72,340 Sysco Corp. 1,945,000 57,300 Unilever NV 1,918,766 56,982 BRF - Brasil Foods SA 3,839,000 55,407 Safeway Inc. 1,925,000 44,083 * Constellation Brands Inc. Class A 1,720,060 33,937 Kimberly-Clark Corp. 490,000 31,037 Sara Lee Corp. 2,086,800 29,904 BRF - Brasil Foods SA ADR 1,388,400 20,312 * Smithfield Foods Inc. 1,150,400 19,269 994,987 Energ y (10.8%) Apache Corp. 1,281,900 129,498 Anadarko Petroleum Corp. 2,000,000 123,140 Baker Hughes Inc. 2,496,100 115,644 Chevron Corp. 1,244,900 102,841 * Southwestern Energy Co. 2,821,800 95,518 * Weatherford International Ltd. 5,304,300 89,165 15 Windsor Fund Market Value Shares ($000) Canadian Natural Resources Ltd. 2,244,200 81,846 ConocoPhillips 1,136,900 67,532 Noble Energy Inc. 763,500 62,210 Marathon Oil Corp. 1,643,500 58,459 Devon Energy Corp. 895,932 58,253 Noble Corp. 1,634,200 56,429 Inpex Corp. 10,812 56,306 Consol Energy Inc. 1,292,900 47,527 Ensco PLC ADR 995,000 46,108 Hess Corp. 718,055 45,259 * Newfield Exploration Co. 664,200 39,600 Nexen Inc. 1,750,000 37,258 * Forest Oil Corp. 1,154,400 35,475 * Rowan Cos. Inc. 761,200 25,043 1,373,111 Exchange-Traded Funds (1.1%) ^,4 Vanguard Value ETF 1,689,100 84,497 4 Vanguard Total Stock Market ETF 892,000 54,118 138,615 Financia l s (18.7%) Wells Fargo & Co. 15,537,900 405,228 ACE Ltd. 4,445,500 264,152 JPMorgan Chase & Co. 6,937,250 261,049 Ameriprise Financial Inc. 3,880,400 200,578 Unum Group 6,420,700 143,952 Bank of America Corp. 11,648,300 133,257 Goldman Sachs Group Inc. 799,900 128,744 Invesco Ltd. 5,147,554 118,394 Principal Financial Group Inc. 3,692,100 99,096 * TD Ameritrade Holding Corp. 4,894,300 83,644 PNC Financial Services Group Inc. 1,265,600 68,216 Travelers Cos. Inc. 1,131,200 62,442 Banco Santander Brasil SA ADR 3,850,000 55,440 Morgan Stanley 1,776,800 44,189 BB&T Corp. 1,509,600 35,340 * Berkshire Hathaway Inc. Class B 435,000 34,609 Fifth Third Bancorp 2,632,800 33,068 US Bancorp 1,365,200 33,010 * UBS AG 1,810,700 30,759 Capital One Financial Corp. 750,000 27,952 XL Group PLC Class A 1,290,200 27,288 * Citigroup Inc. 6,405,000 26,709 * UBS AG (New York Shares) 1,434,500 24,415 Comerica Inc. 602,300 21,550 Allstate Corp. 388,400 11,842 2,374,923 Market Value Shares ($000) Hea l th Care (12.5%) Pfizer Inc. 17,318,700 301,345 UnitedHealth Group Inc. 4,846,400 174,713 * Amgen Inc. 2,487,100 142,237 Johnson & Johnson 2,215,000 141,029 * Gilead Sciences Inc. 3,487,800 138,361 CIGNA Corp. 3,377,400 118,851 Medtronic Inc. 3,193,000 112,425 Roche Holding AG 708,438 104,037 Daiichi Sankyo Co. Ltd. 4,671,000 98,986 McKesson Corp. 1,403,900 92,629 Merck & Co. Inc. 1,776,766 64,461 ^ AstraZeneca PLC ADR 934,100 47,135 Covidien plc 1,102,700 43,965 1,580,174 Industria l s (9.7%) * Delta Air Lines Inc. 19,578,700 271,948 Pentair Inc. 4,098,800 134,154 Deere & Co. 1,500,000 115,200 Dover Corp. 2,072,600 110,055 Textron Inc. 5,087,400 105,920 United Parcel Service Inc. Class B 1,072,000 72,188 Honeywell International Inc. 1,473,900 69,435 General Electric Co. 4,260,200 68,248 Northrop Grumman Corp. 828,000 52,338 Ingersoll-Rand plc 1,045,000 41,079 Parker Hannifin Corp. 504,700 38,635 Waste Management Inc. 904,300 32,301 * Thomas & Betts Corp. 641,600 27,942 SPX Corp. 318,992 21,392 Raytheon Co. 442,300 20,381 * Terex Corp. 883,600 19,837 FedEx Corp. 218,000 19,123 Eaton Corp. 77,800 6,911 1,227,087 Information Techno l og y (13.0%) *,3 Arrow Electronics Inc. 7,805,250 231,114 * Cisco Systems Inc. 9,327,100 212,938 Microsoft Corp. 5,698,800 151,816 Hewlett-Packard Co. 3,203,300 134,731 QUALCOMM Inc. 2,837,800 128,070 Accenture PLC Class A 2,783,700 124,459 Western Union Co. 6,725,500 118,369 * Lam Research Corp. 2,144,500 98,197 Corning Inc. 5,025,400 91,864 * Check Point Software Technologies Ltd. 1,964,000 83,961 * Dell Inc. 5,074,896 72,977 * Flextronics International Ltd. 7,533,700 53,941 Texas Instruments Inc. 1,687,600 49,902 Tyco Electronics Ltd. 1,031,400 32,675 16 Windsor Fund Market Value Shares ($000) Intel Corp. 1,142,400 22,928 International Business Machines Corp. 151,500 21,755 * Motorola Inc. 2,197,800 17,912 1,647,609 M ateria l s (5.2%) * Owens-Illinois Inc. 4,074,800 114,217 Agrium Inc. 1,165,178 103,130 Potash Corp. of Saskatchewan Inc. 558,800 81,076 Mosaic Co. 1,031,700 75,479 Rexam plc 14,262,963 72,648 Monsanto Co. 1,172,600 69,676 HeidelbergCement AG 959,009 50,076 CF Industries Holdings Inc. 287,000 35,166 Freeport-McMoRan Copper & Gold Inc. 290,000 27,457 Commercial Metals Co. 1,400,000 19,432 Cliffs Natural Resources Inc. 163,600 10,667 659,024 Te l ecommunication Services (1.6%) AT&T Inc. 4,083,700 116,386 Vodafone Group PLC ADR 1,206,000 33,177 CenturyLink Inc. 707,900 29,293 Verizon Communications Inc. 630,400 20,469 * Sprint Nextel Corp. 250,048 1,030 200,355 Uti l ities (2.2%) PG&E Corp. 2,098,500 100,350 Northeast Utilities 1,527,100 47,768 Constellation Energy Group Inc. 1,003,000 30,331 NiSource Inc. 1,700,200 29,430 UGI Corp. 711,400 21,406 CMS Energy Corp. 1,149,000 21,119 Pepco Holdings Inc. 1,007,700 19,408 Edison International 150,000 5,535 275,347 Tota l Common Stocks (Cost $10,965,260) 12,502,470 Tem p orar y Cash Investments (1.7%) 1 M one y M arket Fund (0.9%) 5,6 Vanguard Market Liquidity Fund, 0.237% 111,433,774 111,434 Face Market Amount Value ($000) ($000) Re p urchase Agreement (0.6%) Bank of America Securities, LLC 0.230%, 11/1/10 (Dated 10/29/10, Repurchase Value $76,401,000, collateralized by Government National Mortgage Assn. 4.000%-5.206%, 1/20/40-9/20/60) 76,400 76,400 U.S. Government and Agenc y Ob l igations (0.2%) 7,8 Freddie Mac Discount Notes, 0.240%, 3/14/11 25,000 24,981 Tota l Tem p orar y Cash Investments (Cost $212,812) 212,815 Tota l Investments (100.3%) (Cost $11,178,072) 12,715,285 Other Assets and Liabi l ities (-0.3%) Other Assets 104,020 Liabilities 6 (139,975) (35,955) Net Assets (100%) 12,679,330 17 Windsor Fund At October 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 15,616,472 Undistributed Net Investment Income 24,065 Accumulated Net Realized Losses (4,502,636) Unrealized Appreciation (Depreciation) Investment Securities 1,537,213 Futures Contracts 4,089 Foreign Currencies 127 Net Assets 12,679,330 Investor SharesNet Assets A ppl icab l e to 637,103,316 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) 7,999,466 Net Asset Va l ue Per Share Investor Shares $12.56 Admira l SharesNet Assets A ppl icab l e to 110,453,911 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) 4,679,864 Net Asset Va l ue Per Share Admira l Shares $42.37 See Note A in Notes to Financial Statements. * Non-income producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $36,330,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 99.2% and 1.1%, respectively, of net assets. 2 Restricted security represents 1.6% of net assets. Shares not applicable for this private placement. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $37,720,000 of collateral received for securities on loan. 7 Securities with a value of $24,981,000 have been segregated as initial margin for open futures contracts. 8 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Windsor Fund Statement of O p erations Year Ended October 31, 2010 ($000) Investment Income Income Dividends 238,584 Interest 2 579 Security Lending 2,204 Total Income 241,367 Ex p enses Investment Advisory FeesNote B Basic Fee 15,912 Performance Adjustment (3,830) The Vanguard GroupNote C Management and AdministrativeInvestor Shares 16,502 Management and AdministrativeAdmiral Shares 4,887 Marketing and DistributionInvestor Shares 1,670 Marketing and DistributionAdmiral Shares 834 Custodian Fees 266 Auditing Fees 29 Shareholders ReportsInvestor Shares 135 Shareholders ReportsAdmiral Shares 20 Trustees Fees and Expenses 23 Total Expenses 36,448 Expenses Paid Indirectly (640) Net Expenses 35,808 Net Investment Income 205,559 Rea l ized Net Gain (Loss) Investment Securities Sold 2 94,156 Futures Contracts 24,010 Foreign Currencies (71) Rea l ized Net Gain (Loss) 118,095 Change in Unrea l ized A pp reciation (De p reciation) Investment Securities 1,539,929 Futures Contracts 3,868 Foreign Currencies 129 Change in Unrea l ized A pp reciation (De p reciation) 1,543,926 Net Increase (Decrease) in Net Assets Resu l ting from O p erations 1,867,580 1 Dividends are net of foreign withholding taxes of $2,163,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $6,496,000, $329,000, and ($1,707,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 Windsor Fund Statement of Changes in Net Assets Year Ended October 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets O p erations Net Investment Income 205,559 224,781 Realized Net Gain (Loss) 118,095 (2,133,452) Change in Unrealized Appreciation (Depreciation) 1,543,926 3,679,831 Net Increase (Decrease) in Net Assets Resulting from Operations 1,867,580 1,771,160 Distributions Net Investment Income Investor Shares (126,673) (159,222) Admiral Shares (75,870) (101,534) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (202,543) (260,756) Ca p ita l Share Transactions Investor Shares (684,753) (413,053) Admiral Shares (113,168) (1,049,588) Net Increase (Decrease) from Capital Share Transactions (797,921) (1,462,641) Total Increase (Decrease) 867,116 47,763 Net Assets Beginning of Period 11,812,214 11,764,451 End of Period 1 12,679,330 11,812,214 1 Net AssetsEnd of Period includes undistributed net investment income of $24,065,000 and $21,120,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Windsor Fund Financia l High l ights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period $10.97 $9.51 $19.52 $19.27 $17.81 Investment O p erations Net Investment Income .190 1 .197 .279 .298 .277 Net Realized and Unrealized Gain (Loss) on Investments 1.586 1.486 (7.985) 1.782 3.007 Total from Investment Operations 1.776 1.683 (7.706) 2.080 3.284 Distributions Dividends from Net Investment Income (.186) (.223) (.289) (.301) (.265) Distributions from Realized Capital Gains   (2.015) (1.529) (1.559) Total Distributions (.186) (.223) (2.304) (1.830) (1.824) Net Asset Va l ue, End of Period $12.56 $10.97 $9.51 $19.52 $19.27 Tota l Return 2 16.31% 18.22% -43.88% 11.24% 19.72% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $7,999 $7,610 $7,041 $14,490 $14,140 Ratio of Total Expenses to Average Net Assets 3 0.33% 0.33% 0.30% 0.31% 0.36% Ratio of Net Investment Income to Average Net Assets 1.59% 1 2.03% 1.91% 1.50% 1.50% Portfolio Turnover Rate 50% 61% 4 55% 40% 38% 1 Net investment income per share and the ratio of net investment income to average net assets include $.036 and 0.29%, respectively, resulting from a cash payment received in connection with the merger of Schering-Plough Corp. and Merck & Co. in November 2009. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.03%), (0.05%), (0.03%), (0.01%), and 0.02%. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 21 Windsor Fund Financia l High l ights Admira l Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period $37.01 $32.08 $65.90 $65.04 $60.12 Investment O p erations Net Investment Income .685 1 .701 .999 1.085 1.000 Net Realized and Unrealized Gain (Loss) on Investments 5.348 5.020 (26.974) 6.019 10.150 Total from Investment Operations 6.033 5.721 (25.975) 7.104 11.150 Distributions Dividends from Net Investment Income (.673) (.791) (1.047) (1.085) (.970) Distributions from Realized Capital Gains   (6.798) (5.159) (5.260) Total Distributions (.673) (.791) (7.845) (6.244) (6.230) Net Asset Va l ue, End of Period $42.37 $37.01 $32.08 $65.90 $65.04 Tota l Return 16.44% 18.38% -43.85% 11.38% 19.85% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $4,680 $4,203 $4,723 $9,770 $8,987 Ratio of Total Expenses to Average Net Assets 2 0.22% 0.20% 0.17% 0.19% 0.25% Ratio of Net Investment Income to Average Net Assets 1.70% 1 2.16% 2.04% 1.62% 1.61% Portfolio Turnover Rate 50% 61% 3 55% 40% 38% 1 Net investment income per share and the ratio of net investment income to average net assets include $.120 and 0.29%, respectively, resulting from a cash payment received in connection with the merger of Schering-Plough Corp. and Merck & Co. in November 2009. 2 Includes performance-based investment advisory fee increases (decreases) of (0.03%), (0.05%), (0.03%), (0.01%), and 0.02%. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 22 Windsor Fund Notes to Financia l Statements Vanguard Windsor Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 23 Windsor Fund 4. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. AllianceBernstein L.P. and Wellington Management Company, LLP , each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of each advisor are subject to quarterly adjustments based on performance for the preceding three years relative to a designated market index: for AllianceBernstein L.P., the Russell 1000 Value Index; and for Wellington Management Company, LLP , the S&P 500 Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended October 31, 2010, the aggregate investment advisory fee represented an effective annual basic rate of 0.13% of the funds average net assets, before a decrease of $3,830,000 (0.03%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2010, the fund had contributed capital of $2,202,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.88% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 24 Windsor Fund D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses. For the year ended October 31, 2010, these arrangements reduced the funds expenses by $640,000 (an annual rate of 0.01% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
